DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/112,934, filed on 07/20/2016.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mowing module”, “traveling module”, “information acquisition device”, “energy module”, “control module”, “identification unit”, and “alarm module” in claim 1, “image acquisition device” in claim 2, “driving device” in claim 6, “path setting unit” in claim 12, “cleaning control unit” in claim 14 and 15, “mowing module”, “traveling module”, “information acquisition device”, “energy module”, “control module”, “alarm module”, and “identification result processing unit” in claim 16, “wireless communication module” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “mowing module”, “traveling module”, “information acquisition device”, “energy module”, “control module”, “identification unit”, and “alarm module” in claim 1, “image acquisition device” in claim 2, “driving device” in claim 6, “path setting unit” in claim 12, “cleaning control unit” in claim 14 and 15, “mowing module”, “traveling module”, “information acquisition device”, “energy module”, “control module”, “alarm module”, and “identification result processing unit” in claim 16, “wireless communication module” in claim 17.  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willgert (US 2015/0220086 A1).
Re claim 1, Willgert teaches an autonomous mower which automatically travels and works in a working area (robotic mower 10), the autonomous mower comprising: 

a mowing module received in the housing, and performing predetermined mowing work (see at least ¶24 for cutting blade); 
a traveling module supporting the housing and driving the autonomous mower to travel in a working area (rear wheels 56, front wheels 58; while Willgert is not explicit regarding the wheels being powered, it would have been obvious if not inherent to modify the robot so that at least one of the wheels would be powered as this self-powered movement is required for an autonomous mower to operate autonomously); 
an information acquisition device disposed on the housing and used for acquiring external environment information (sensors 60); 
an energy module providing energy for the autonomous mower (see at least ¶19 for batteries); and 
a control module connecting and controlling the mowing module, the traveling module, the information acquisition device and the energy module, to achieve automatic traveling and automatic working of the autonomous mower (control circuitry 12); and 
an alarm module for making an alarm (processing circuitry 210; see at least ¶35 for generating alerts), 
the control module comprising an identification unit which receives the external environment information acquired by the information acquisition device (processing circuitry 210, see also Fig. 3); 
the autonomous mower comprising a security patrol working mode in which the identification unit of the control module analyzes and judges whether an abnormal object exists in the working area according to the external environment information acquired by the information acquisition device and, if an abnormal object exists, the control module controls the alarm module to send an alarm signal to the outside (see at least ¶38 for activating an alarm to sound or transmitting a message to a remote 

Re claim 2, Willgert further teaches the information acquisition device comprises an image acquisition device, and the identification unit analyzes and judges whether an abnormal object exists in the working area according to image information acquired by the image acquisition device (see at least ¶23 for sensor 60 may be camera).

Re claim 8, Willgert further teaches a wireless communication module including a Wi-Fi module, a cellular communication module or a Bluetooth module (see at least ¶20 for wireless communication mechanism for communicating via wireless communication network 46; see at least ¶42 for WiFi and Bluetooth).

Re claim 9, Willgert further teaches the alarm module transmits images, texts or audio alarm signals to the outside through the wireless communication module (see at least ¶38 for transmitting a message to a remote operator when an unknown object is detected; see at least ¶42 for transmitting data to a remote computer via wireless communication).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willgert (US 2015/0220086 A1) in view of Papaefstathiou (US 2012/0313779 A1).
Re claim 3, Willgert is silent regarding the identification unit identifies whether an abnormal object exists according to the size or contour presented by the object in the image information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mower of Willgert with the features taught by Papaefstathiou in order to use detected characteristics of an object and comparing them to a database of known objects with reference characteristics to determine whether the object is known or unusual.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willgert (US 2015/0220086 A1) in view of Farlow (US 2011/0288684 A1).
Re claim 4, Willgert is silent regarding the identification unit comprises a face identification program which identifies a face and judges whether the identified face is a strange face, and if the face is identified as a strange face, the identification unit judges whether an abnormal object exists in the working area.
	However, Farlowe teaches using facial recognition for validating users as authorized users of the robot (see at least ¶152; it would stand to reasons that if the user is not validated as an authorized user due to an unrecognizable face than that would be considered an “abnormal object”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mower of Willgert with the features taught by Farlow in order to validate users without requiring user input.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willgert (US 2015/0220086 A1) in view of Einecke (US 2015/0128547 A1).
Re claim 10, Willgert teaches that the mower is remote controlled (see at least ¶2, 16, and 17 for remotely controlled mower.
However WIllgert is silent regarding how the mower is remotely controlled.
Einecke teaches remotely controlling the movement of the autonomous mower (see at least ¶37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mower of Willgert with the features taught by Einecke in order to provide a means for a user to remotely operate the autonomous mower without having to be in the vicinity of the mower.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willgert (US 2015/0220086 A1) in view of Fouillade (US 2012/0316676 A1).
Re claim 5, Willgert is silent regarding the image acquisition device is rotatably fixed onto the housing.
However, Fouillade teaches the image acquisition device is rotatably fixed onto the housing (see at least ¶24 for cause camera to be rotated to perform a 360° scan; see camera 212 in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Willgert with the features taught by Fouillade to provide a rotatably fixed camera in order to perform a scan of the environment without moving the robot itself.

Re claim 6, Willgert is silent regarding the autonomous mower further including a driving device that drives the image acquisition device to make rotational motion, and the control module controls the rotational motion of the image acquisition device through the driving device (however ¶24 teaches that the robot control the camera to rotate for a 360° scan).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that there would need to be a driving device to cause the camera to rotate because the robot actively controls the camera to rotate for the 360° scan.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willgert (US 2015/0220086 A1 in view of Ibaraki (JP 2014006689 A).
Re claim 7, Willgert is silent regarding the information acquisition device including an infrared sensor, and the external environment information including temperature information of an outside object detected by the infrared sensor.
However, Ibaraki teaches the information acquisition device including an infrared sensor, and the external environment information including temperature information of an outside object detected by the infrared sensor (see at least ¶72, 74, and 127 for infrared sensor to detect a fire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mower of Willgert with the features taught by Ibaraki to detect and warn uses of fires while performing automated tasks.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willgert (US 2015/0220086 A1) in view of Crisculolo et al (US 8,567,963 B1) in view of Einecke et al (US 2015/0198952 A1).
Re claim 13, Willgert is silent regarding wherein the image acquisition device comprises a lens and wherein the autonomous mower comprises a cleaning device for keeping said lens clean.

	Einecke et al teaches it would be advantageous to maintain clean optics and lenses, as Crisculolo teaches, in order to achieve a high mean time between failure of the autonomous device due to sensor failure since outdoor environments such as a garden under varying weather conditions and performing tasks such as cutting grass in case of an autonomous lawn mower further increases the exposure of the sensor to dirt, sand, parts of plants, water, etc. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Willgert in view of Crisculolo et al and Einecke et al since Crisculolo teaches providing a self-cleaning protective dome system to protect a camera assembly from environmental conditions and improve image quality and Einecke et al teaches protect a camera assembly from environmental conditions is used for maintaining clean optics and lenses to achieve a high mean time between failure of the autonomous device due to sensor failure since outdoor environments such as a garden under varying weather conditions and performing tasks such as cutting grass in case of an autonomous lawn mower further increases the exposure of the sensor to dirt, sand, parts of plants, water, etc.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willgert (US 2015/0220086 A1) in view of Crisculolo et al (US 8,567,963 B1) in view of Einecke et al (US 2015/0198952 A1), in view of Sawada (US 9,358,690 B2).
Re claim 14, Willgert in view of Crisculolo et al in view of Einecke et al are silent regarding wherein the autonomous mower further comprises a cleaning control unit configured to control said 
However, Sawada teaches a cleaning control unit configured to control said cleaning device to clean said lens automatically according to a preset program (when control unit 320 determines there is dirt or a scratch on the camera, robot device 100 performs autonomous work to wipe the dirt with lens cleaner, see at least col. 8, ln. 7-25), wherein the cleaning control unit is configured to compare the image collected by said image acquisition device in the preset position with a preset reference image (reference obtained in advance, see at least col. 6, ln. 57-64), and when judging that they are different from each other, controls said lens cleaning device to perform a cleaning task (compare reference image A with detected image B, see at least col. 7, ln 6-27 and Fig. 5; when it is determined there is dirt or a scratch on the camera robot device 100 performs autonomous work to wipe the dirt with lens cleaner, see at least col. 8, ln. 7-25).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the device of Willgert in view of Crisculolo et al and Einecke et al with the features taught by Sawada for determining dirt or scratches on a lens of a camera in order to clean said camera to improve operation efficiency by improving the ability to detect and recognize objects of said camera.

Re claim 15, Willgert in view of Crisculolo et al and Einecke et al are silent regarding wherein the autonomous mower further comprises a cleaning control unit, said cleaning control unit is configured to compare a real-time image acquired by said image acquisition device in a preset position with a preset 
However, Sawada et al teaches a cleaning control unit (when control unit 320 determines there is dirt or a scratch on the camera, robot device 100 performs autonomous work to wipe the dirt with lens cleaner, see at least col. 8, ln. 7-25), said cleaning control unit compares said image acquisition device in the preset position with a preset reference image, and when judging that they are different from each other, controls said alarm module to send an alert signal (compare reference image A with detected image B, see at least col. 7, ln 6-27 and Fig. 5; when it is determined there is dirt or a scratch on the camera robot device 100 performs autonomous work to wipe the dirt with lens cleaner, see at least col. 8, ln. 7-25; the command to perform the autonomous work to wipe the dirt with lens cleaner is equivalent to an alert signal since it alerts the system to clean the lens; Sawada is not explicit regarding an alarm module however control 320 comprises a plurality of software modules which integrally controls the entire operation, see at least col. 5, ln. 22-25).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the device of Willgert in view of Crisculolo et al and Einecke et al with the features taught by Sawada for determining dirt or scratches on a lens of a camera in order to clean said camera to improve operation efficiency by improving the ability to detect and recognize objects of said camera.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willgert (US 2015/0220086 A1) in view of Einecke (US 2014/0032033 A1).
Re claim 16, Willgert teaches an autonomous mower which automatically travels and works in a working area (robotic mower 10), the autonomous mower comprising: 
a housing (inner housing 52, outer housing 54); 

a traveling module supporting the housing and driving the autonomous mower to travel in a working area (rear wheels 56, front wheels 58; while Willgert is not explicit regarding the wheels being powered, it would have been obvious if not inherent that at least one of the wheels would be powered as this is for an autonomous mower); 
an information acquisition device disposed on the housing and used for acquiring external environment information (sensors 60); 
an energy module providing energy for the autonomous mower (see at least ¶19 for batteries); and 
a control module connecting and controlling the mowing module, the traveling module, the information acquisition device and the energy module, to achieve automatic traveling and automatic working of the autonomous mower (control circuitry 12); and 
an alarm module for making an alarm (processing circuitry 210; see at least ¶35 for generating alerts), 
the control module including an identification unit (processing circuitry 210, see also Fig. 3); 
the autonomous mower comprising a security patrol working mode in which the identification unit 

However, Einecke teaches the identification unit sends the collected external environment information to an external device and receives an identification result analyzed and judged by the external device based on the information (see at least ¶61-63 for sending unknown object to server and receiving identification result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mower of Willgert with the features taught by Einecke for having an external server or user make a determination on whether an object is known or unknown when the robotic mower itself cannot make the determination.

Re claim 17, Willgert further teaches the autonomous mower including a wireless communication module through which the identification result processing unit conducts communication with the external device (see at least ¶20 for wireless communication mechanism for communicating via wireless communication network 46; see at least ¶42 for WiFi and Bluetooth; see at least ¶42 for transmitting data to a remote computer via wireless communication).

Re claim 18, Willgert further teaches the information acquisition device including an image acquisition device, and the external environment information including image or video information collected by the image acquisition device (see at least ¶23 for sensor 60 may be camera).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willgert (US 2015/0220086 A1) in view of Einecke (US 2014/0032033 A1) in view of Ibaraki (JP 2014006689 A).
Re claim 19, Willgert in view of Einecke are silent regarding the information acquisition device including an infrared sensor, and the external environment information including temperature information of an outside object detected by the infrared sensor.
However, Ibaraki teaches the information acquisition device including an infrared sensor, and the external environment information including temperature information of an outside object detected by the infrared sensor (see at least ¶72, 74, and 127 for infrared sensor to detect a fire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mower of Willgert in view of Einecke with the features taught by Ibaraki to detect and warn uses of fires while performing automated tasks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838. The examiner can normally be reached M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664